Title: To George Washington from David Humphreys, 8 February 1790
From: Humphreys, David
To: Washington, George



My dear General.
Hartford [Conn.] Feby 8th 1790.

I take the liberty to put under cover to you a letter for Mr Manley the Engraver in Philadelphia, who is about to strike the Medal containing your likeness. At the moment when I was leaving New York he asked me for my opinion on the subject, and requested that I would write to him as soon as I might find it convenient—which I promised. In case there should be any thing erroneous in the Model, or (according to your judgment) improper, I must ask the favor, for the sake of the Public which is much interested, that you will be pleased to retain it in your hands, or make any alterations whatsoever. If otherwise, the Artist will be much obliged by your having the letter sealed & placed in the Post Office for transmission.
I arrived here only the day before yesterday, and shall probably be detained somewhat longer on my journey than I expected. Especially, as, upon the Application of the Person in New York who is publishing a Map & account of the Post Roads, I gave him encouragement to furnish him with some information for his Notes on them through Connecticut. This may retard me a few days at the Towns in the Western parts of the State, while I shall be on my return. I beg you, however, to be persuaded that I shall hasten to receive & execute your Commands with all that zeal & fidelity, with which I have the honor to be, My dear General, With perfect devotion Your Most obliged & Most humble Servant

D. Humphreys

